NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2834
                                       __________

                                  FRANK M. MONTE,
                                             Appellant

                                            v.

DETECTIVE JOE KESSLING, Individually and in his official capacity, of the Broward
 County Sheriff's Office, State of Florida; HONORABLE LISA PORTER, Individually
   and in their official capacity, as County Judge of the 17th Judicial Circuit State of
Florida, Broward County; CHRISTOPHER W. POLE, Individually and in their official
capacity, as County Judge of the 17th Judicial Circuit State of Florida, Broward County;
 MICHAEL J. SATZ, Individually and in his official capacity as State Attorney for the
 17th Judicial Circuit State of Florida, Broward County; CHRISTOPHER KILLORAN,
Individually and in his official capacity as Assistant State Attorney for the 17th Judicial
 Circuit State of Florida, Broward County; FREDERIC M. KNAPP, Individually and in
his official Capacity, Morris County Prosecutor of the State of New Jersey; STATE OF
  FLORIDA; STATE OF NEW JERSEY; RICHARD LYNN SCOTT, Governor of the
   State of Florida; PAMELA JO BONDI, Attorney General of the State of Florida;
    PHILIP DUNTON MURPHY, Governor of the State of New Jersey; GURBIR S.
                 GREWAL, Attorney General of the State of New Jersey
                       ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Civil Action No. 2:18-cv-11363)
                     District Judge: Honorable John M. Vazquez
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 14, 2018

             Before: KRAUSE, SCIRICA and NYGAARD, Circuit Judges

                          (Opinion filed: December 19, 2018)
                                     ___________
                                        OPINION*
                                       ___________

PER CURIAM

       Pro se appellant Frank M. Monte appeals from the judgment of the United States

District Court for the District of New Jersey dismissing his complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). For the following reasons, we will affirm the judgment of the

District Court.

       Monte sought to file an in forma pauperis (“ifp”) complaint in the District Court,

raising claims pursuant to 42 U.S.C. § 1983 related to an arrest and detention in Florida.

The District Court allowed him to proceed ifp and, on screening, the District Court

dismissed the complaint and Monte’s subsequently submitted amendment without

prejudice for failure to state a claim under § 1915(e)(2)(B)(ii).

       Monte filed a second amended complaint, naming as defendants the states of

Florida and New Jersey, a detective and judges in Florida, prosecutors in Florida and

New Jersey, and the Attorneys General and Governors of both states. He generally

alleged that defendants did not have “Competent Jurisdiction” to conduct an investigation

and to arrest him in Florida, as he is a citizen of New Jersey. More specifically, Monte

alleged that defendants maintained an unconstitutional policy (Count I), violated his due

process and equal protection rights (Count II), and engaged in intentional misconduct by


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
falsely arresting and falsely imprisoning him (Count III). The District Court dismissed

the second amended complaint with prejudice, pursuant to § 1915(e)(2)(B)(ii), for failure

to state a claim. Monte appeals.1

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s sua sponte dismissal under § 1915(e)(2)(B)(ii) is plenary. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Where a complaint has not alleged

sufficient facts to state a claim for relief that is “plausible on its face[,]” dismissal is

appropriate. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and quotation marks

omitted).

       The District Court properly dismissed Monte’s second amended complaint

pursuant to § 1915(e)(2)(B)(ii). Regarding Count I, wherein Monte alleged that

defendants maintained an unconstitutional policy, nowhere did Monte specify the

particular policy or custom at issue. See McTernan v. City of York, 564 F.3d 636, 657–

58 (3d Cir. 2009). In the District Court’s first order dismissing the complaint without

prejudice, it stated, “[t]he Court cannot tell from [Monte’s] allegations what policy [he]

believes is unconstitutional, and it will not guess.” Dkt # 3, at 5. Monte did not clarify

what policy he was referring to in his subsequent amended complaint (or in his brief on

appeal).



1
 On August 30, 2018, Monte filed a motion for emergency relief pending appeal in this
Court, which was construed as a motion for a stay pending appeal. His motion was
subsequently denied.
                                           3
       In Count II, Monte alleged that his equal protection and due process rights were

violated. The District Court properly determined that Monte failed to allege any facts

showing that he was treated differently from similarly situated persons, and therefore

failed to state an equal protection claim. See Williams v. Morton, 343 F.3d 212, 221 (3d

Cir. 2003) (“To prevail on an equal protection claim, a plaintiff must present evidence

that s/he has been treated differently from persons who are similarly situated.”) (citing

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)).

       Similarly, Monte failed to state a due process claim. It is not entirely clear what

action allegedly violated Monte’s due process rights. Even if we liberally construe the

complaint to include a due process challenge related to the false arrest and false

imprisonment claims in Count III, as the District Court did, Monte failed to state a claim.

Monte did not allege any facts to show that either his arrest or imprisonment was made

without probable cause.2 See James v. City of Wilkes-Barre, 700 F.3d 675, 680, 682–83

(3d Cir. 2012) (analyzing false arrest and false imprisonment claims similarly, requiring a

showing that (1) that plaintiff was arrested/detained, and (2) that the arrest/detention was

made without probable cause). To the extent that Monte alleged an intentional tort claim

in Count III, the District Court correctly determined that Monte failed to plead any of the

elements of an intentional tort or to allege any facts to support such a cause of action.


2
  Monte included the arrest warrant, and affidavit supporting the arrest warrant, for his
2017 arrest as attachments to his second amended complaint. These documents suggest
that there was, in fact, probable cause for his arrest and detention. See dkt # 4, at 29–33
(PDF page numbers).
                                               4
      Furthermore, we find no error with the District Court’s decision to dismiss the

second amended complaint with prejudice, as providing any further opportunity to amend

would have been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d

Cir. 2002). Monte has already filed two amended complaints, and has failed to cure the

defects in each amendment.

      For the foregoing reasons, we will affirm the judgment of the District Court.3




3
  Although the District Court dismissed Monte’s complaint before any of the defendants
were served, one defendant has appeared on appeal and presents a motion to supplement
the appendix, which we grant.
                                           5